Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 12, 2018

                                      No. 04-17-00517-CR

                                   John Nathan CAVANESS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                    From the 452nd District Court, Mason County, Texas
                                 Trial Court No. 16-4724
                    The Honorable Robert Rey Hofmann, Judge Presiding


                                         ORDER
      The State’s motion for extension of time to file its brief is granted.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court